Case 19-34054-sgj11 Doc 408 Filed 01/27/20                 Entered 01/27/20 20:36:43            Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (TX Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                             §
In re:                                                       § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.                     §

                               NOTICE OF STATUS CONFERENCE

TO:      (a) the Office of the United States Trustee; (b) the Office of the United States Attorney
         for the Northern District of Texas; (c) counsel to the Committee; (d) the Debtor’s
         principal secured parties; and (e) parties requesting notice pursuant to Bankruptcy Rule
         2002.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


NOTICE OF STATUS CONFERENCE                                                                      PAGE 1 OF 3
Case 19-34054-sgj11 Doc 408 Filed 01/27/20        Entered 01/27/20 20:36:43      Page 2 of 3



       PLEASE TAKE NOTICE that a status conference to consider the relief sought in the

following motion will be held on February 19, 2020 at 9:30 a.m. (Central Time) before the

Honorable Stacey G. C. Jernigan, United States Bankruptcy Court Judge, at the United States

Bankruptcy Court for the Northern District Of Texas (Dallas Division), Earle Cabell Federal

Building, 1100 Commerce Street, 14th Floor, Courtroom no. 1, Dallas, TX 75242-1496:

   •   Motion of the Debtor for the Entry of an Order Concerning the “Sealing Motion” and for
       a Conference Concerning the Substance, Scope and Intent of Certain Recent Rulings
       [Dkt. No. 397].

                         [Remainder of Page Intentionally Left Blank]




NOTICE OF STATUS CONFERENCE                                                       PAGE 2 OF 3
Case 19-34054-sgj11 Doc 408 Filed 01/27/20   Entered 01/27/20 20:36:43    Page 3 of 3




Dated: January 27, 2020.            PACHULSKI STANG ZIEHL & JONES LLP


                                    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    Maxim B. Litvak (TX Bar No. 24002482)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:    jpomerantz@pszjlaw.com
                                               ikharasch@pcszjlaw.com
                                               mlitvak@pszjlaw.com
                                               gdemo@pszjlaw.com

                                    -and-

                                   /s/ Zachery Z. Annable
                                   HAYWARD & ASSOCIATES PLLC
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel and Proposed Counsel for the Debtor and
                                   Debtor-in-Possession




NOTICE OF STATUS CONFERENCE                                                    PAGE 3 OF 3
